Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on December 16, 2020. Claims 1-9 and 20 are pending in the application.
Status of Objections and Rejections
The rejection of claims 1-9 and 20 under 35 USC 112(b) is withdrawn in view of applicant’s amendment. 
All other rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over P. M. Levine, et al., Active CMOS Sensor Array for Electrochemical Biomolecular Detection, IEEE Journal of Solid-State Circuits, vol. 43, no. 8, pp. 1859-1871 (2008) and further in view of M. Stanacevic, VLSI Potentiostat Array with Oversampling Gain Modulation for Wide-Range Neurotransmitter Sensing IEEE Transactions on Biomedical Circuits and Systems, vol. 1, no. 1, pp. 63-72 (2007).  

Regarding claim 1, Levine teaches a biosensor pixel (Fig 1 (c) Integration of arrays of sensing elements with on-chip WEs, where all electrochemical reactions are carried out directly on the chip surface, Fig. 4 showing sensor array architecture), comprising: 
an electrode transducer with a recognition layer (Each array site consists of a square gold (Au) WE, p. 1861, left column, III Active CMOS Sensor Array Design, the Au WEs are functionalized with a monolayer of ssDNA probes, pp. 1866, right column C. Determination of DNA Probe Surface Density), wherein said electrode transducer is configured to measure a current generated by electrochemical interactions between an analyte and said recognition layer (After hybridization, the amount of bound target is measured from the charge transferred due to the Fc reaction, with one electron contributed by each probe-target pair on the WE surface. This value can be determined from CV measurements by integrating the area enclosed by the Fc redox current after subtraction of background charging contributions, and then dividing the result (in Coulombs) by the magnitude of the electronic charge, pp. 1867, right column, D. Detection of DNA Probe-Target Hybridization); 
a trans-impedance amplifier connected to said electrode transducer, wherein said trans- impedance amplifier is configured to convert said current into a voltage signal in real-time as said electrochemical interactions occur (the integrator on the left converts the current flowing through the WE to a voltage for digitization and readout, pp. 1860, A. Potentiostat Operation, last paragraph, Fig. 7 showing WE connected to Integrator op amp to convert current into a voltage signal, Electrochemical measurement techniques have the potential to provide real-time, label-free sensing and more portable detection platforms, p. 1859, right column, 2nd paragraph),
a quantizer circuit coupled to said trans-impedance amplifier, wherein said quantizer circuit is configured to convert a value of said voltage signal into a digital value (Fig. 7, Track and latch comparator showing differential input, Vint to Vcomp) wherein said quantizer circuit has a differential input, wherein said quantizer circuit comprises a multi-bit analog-to-digital converter (Fig. 7, showing differential input, implemented using a 10-bit ADC, p. 1869, left column, second paragraph); 
Levine fails to teach a charge injection circuit coupled to said quantizer circuit, wherein said charge injection circuit is configured to place a controllable current or a net charge into an input of said trans- impedance amplifier; and  an in-pixel feedback network coupled to said quantizer circuit, wherein said feedback network comprises said charge injection circuit, wherein said feedback network is configured to control an operation of said charge injection circuit based on values of said digital value. However, Stanacevic teaches an electrochemical sensor array (abstract) like that of Levine comprising an integrated potentiostat for measurements comprising a charge injection circuit coupled to said quantizer circuit, wherein said charge injection circuit is configured to place a controllable current or a net charge into an input of said trans- impedance amplifier; and  an in-pixel feedback network coupled to said quantizer circuit, wherein said feedback network comprises said charge injection circuit, wherein said feedback network is configured to control an operation of said charge injection circuit based on said digital value (Fig. 2 showing system level diagram, 1-bit D/A is charge injection circuit shown coupled to Q (quantizer circuit) and Gain modulation is p. 65, right column second paragraph, The input current is continuously integrated on capacitor , while the feedback current from the D/A converter is integrated only when the clock dsClk is high, at a variable duty cycle set by digital gain . The single-bit quantization result from the comparator is latched on rising edge of clock dsClk, p. 66, right column, first paragraph). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the potentiostat of Levine to include a charge injection circuit of Stanacevic coupled to the quantizer circuit of Levine, wherein said charge injection circuit is configured to place a controllable current or a net charge into an input of said trans- impedance amplifier; and  an in-pixel feedback network of Stanacevic coupled to said quantizer circuit of Levine, wherein said feedback network comprises said charge injection circuit, wherein said feedback network is configured to control an operation of said charge injection circuit based on values of said digital value as taught by Stanacevic because doing so would yield larger dynamic range and sensitivity due to the use of digital gain modulation (p. 70, left column, last paragraph, Stanacevic) and sensitivity down to 100 fA. (p. 71, right column, first paragraph, Stanacevic)


Regarding claims 2, 3, 5, 6 and 7, Levine teaches wherein said recognition layer comprises capture probes (claim 2), said capture probes comprise nucleic acid strands (claim 3),  wherein a layer of said capture probes comprises organic recognition molecules (claim 5),  wherein said organic recognition molecules comprise DNA strands which are chemically modified to attach directly to a surface of said electrode transducer (claim 6) (thiolated ssDNA probes can be bound strongly to Au surfaces, p. 1864, left column, first paragraph), wherein said organic recognition molecules comprise DNA strands which are chemically modified to attach indirectly to a surface of said electrode transducer through a linker molecule (claim 7) (Au has the advantage of being relatively electrochemically inactive in the presence of strong electrolytes and is easily modified by self-assembly of well-ordered monolayers of thiol, sulfide, or disulfide compounds through Au-sulfur bonding, p. 1863, last paragraph through p. 1864, first paragraph).

Regarding claims 8 and 9, the limitations wherein said analyte comprises electro-active labels (claim 8) and wherein said labels comprise reduction-oxidation (redox) molecules (claim 9) are with respect to tan article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 20, Levine teaches wherein said electrode transducer comprises a surface layer of bio- and electro-analytical-compatible materials (Each array site consists of a square gold (Au) WE, p. 1861, left colum, III Active CMOS Sensor Array Design).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over P. M. Levine, et al., Active CMOS Sensor Array for Electrochemical Biomolecular Detection, IEEE Journal of Solid-State Circuits, vol. 43, no. 8, pp. 1859-1871 (2008) and further in view of M. Stanacevic, VLSI Potentiostat Array with Oversampling Gain Modulation for Wide-Range Neurotransmitter Sensing IEEE Transactions on Biomedical Circuits and Systems, vol. 1, no. 1, pp. 63-72 (2007) as applied to claim 1 above and in further view of Gau (US 2002/0123048).  

Regarding claim 4, Levine teaches wherein said capture probes comprise DNA and therefore fail to comprise amino acid chains. However, Gau teaches an electrochemical sensor array (para. [0003]) like that of Levine wherein the probe may be DNA or proteins (para. [0067], [0145]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the probe of Levine with a protein as taught by Gau because doing so would enable detection of other analytes.  

Response to Arguments
In the arguments presented on pages 5-6 of the amendment, the applicant argues that examiner relies Stanacevic teaches the claimed quantizer circuit. Applicant asserts that Stanacevic teaches a single bit quantizer. 
Examiner respectfully disagrees. Stanacevic is not relied upon for the teaching of quantizer circuit. Stanacevic is relied upon for the teaching of a charge injection circuit wherein said charge injection circuit is configured to place a controllable current or a net charge into an input of said trans- impedance amplifier; and  an in-pixel feedback network wherein said feedback network comprises said charge injection circuit, wherein said feedback network is configured to control an operation of said charge injection circuit based on values of said digital value. Stanaceivic is also relied upon for teaching the arrangement connections so that the charge injection circuit and inpixel feedback network is coupled to said quantizer circuit. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner notes as recited supra, Prior art Levine teaches a multi-bit DAC and therefore meets the instantly recited limitations. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795